Filed 11/9/20 P. v. G.H. CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                                 2d Crim. No. B302968
                                                                           (Super. Ct. No. PJ52251)
     Plaintiff and Respondent,                                               (Los Angeles County)

v.

G.H.,

     Defendant and Appellant.


       Minor G.H. appeals a disposition order committing him to
the Division of Juvenile Justice (DJJ) for a maximum period of
confinement of six years. (Welf. & Inst. Code, §§ 602, 731, subd.
(a)(4), 734.)1
       This appeal concerns G.H.’s nearly three-year history with
the juvenile justice system. The juvenile court declared him to be
a ward of the court at age 14, after he admitted to second degree
robbery and assault by means of force likely to cause great bodily


        All statutory references are to the Welfare and
         1

Institutions Code unless stated otherwise.
injury. (§ 602; Pen. Code, §§ 211, 245, subd. (a)(4).) The court
placed G.H. in a juvenile camp and ordered conditions of
probation. Thereafter, G.H. violated probation by committing
simple battery and was placed in a long-term camp. More
probation violations followed, and the court placed G.H. in the
community detention program (CDP). G.H. again violated the
terms of probation by, among other things, possessing a loaded
firearm with 380 rounds of ammunition, associating with
criminal street gang members, and posting a video depicting him
and other gang members threatening to kill rivals. The court
returned G.H. to camp, where he engaged in altercations with
other gang members. As a result, the prosecutor and the
probation officer recommended that the court commit G.H. to
DJJ.
       G.H. challenges the juvenile court’s order of commitment,
claiming that insufficient evidence exists that the commitment
would be of probable benefit to him or that less restrictive
placements would be ineffective. (§§ 202, subd. (b), 734.) We
reject these contentions and affirm.
            FACTUAL AND PROCEDURAL HISTORY
       On September 28, 2017, G.H. admitted committing second-
degree robbery by taking a cellular telephone from another
minor, and committing assault by means of force likely to cause
great bodily injury. (§ 602; Pen. Code, §§ 211, 245, subd. (a)(4).)
Other charges alleged in three section 602 petitions were
dismissed pursuant to a settlement agreement. The juvenile
court found the admitted counts to be true, declared a maximum
term of confinement of six years, and ordered G.H. placed in the
Dorothy Kirby juvenile camp. The court also ordered conditions
of probation.




                                 2
       While at juvenile camp, G.H., an admitted member of the
“Project Boys” criminal street gang, struck a member of a rival
gang. On February 23, 2018, G.H. admitted that he committed
simple battery. The juvenile court found that G.H. had violated
the terms of his probation, and placed him in a long-term camp,
Camp Scobee, for five to seven months. The probation officer’s
report stated that G.H. requires “an intense level of structure,
boundaries, and supervision.”
       In August 2018, G.H. was released from camp and returned
home with probation conditions. Two months later, he admitted
violating his probation terms by not attending school and leaving
home without permission. The juvenile court found the
allegations true and placed G.H. on CDP for 30 days. G.H.
continued to leave home without permission and violate his
curfew, however, and again violated his probation terms.
Pursuant to a settlement, the court released him to his parent to
remain on CDP.
       On March 21, 2019, G.H. admitted violating the terms of
probation by possessing a loaded firearm with 380 rounds of
ammunition. He also posted a live video with fellow gang
members, holding a firearm, and threatening to kill rivals. The
juvenile court then returned G.H. to camp for seven to nine
months.
       While at Campus Kilpatrick, G.H. engaged in gang
altercations. He was removed from camp and placed in juvenile
hall. Based upon G.H.’s admissions, the juvenile court found that
the gang altercation allegations were true.
       On September 20, 2019, the prosecutor filed a motion
recommending that the juvenile court commit G.H. to DJJ. The
motion described the services available to G.H. and attached a




                                3
descriptive list of programs at DJJ, including aggression
interruption training and the CounterPoint program. In
addition, the motion provided information from the DJJ intake
employee that G.H. would receive integrated behavior treatment
to stabilize his mental health as well as substance abuse
treatment strategies.
       The probation officer also recommended a DJJ
commitment. The probation report stated that G.H. was not
motivated to engage in his current camp program and he has
continued aggressive and disruptive behavior: “In the last three
years, [G.H.] and his family have been provided with extensive
services to help address his emotional and behavioral issues
which have included psychiatric hospitalizations, wrap around
services, suitable placements, Kirby Center Program, and one
prior camp program. Despite these numerous interventions he
has made limited progress in reducing his level of violence and he
has been shown to be highly treatment resistant.” The report
noted that DJJ provides extensive mental health services,
including psychiatric care, to address G.H.’s trauma and mental
health issues as well as job training programs to prepare him for
eventual employment.
       On October 4 and 7, 2019, the juvenile court held a
contested disposition hearing. Doctor Ronald Fairbanks, a
forensic psychologist, submitted a written psychological
evaluation of G.H. and also testified at the hearing. Fairbanks
opined that G.H. suffers from bipolar disorder and behavioral
stress resulting in his reactive aggressive behavior. Fairbanks
recommended that G.H. receive treatment in a residential
therapeutic placement, not DJJ.




                                4
       Lyndon Soriano, a probation officer and assistant director
of Campus Kilpatrick, testified that G.H. was gang entrenched
and indifferent to therapy and behavior programs. Soriano
recommended that G.H. be placed at DJJ, in part because he
would be housed in a private room as opposed to a dormitory
setting, would receive gang intervention services, and be closely
supervised. Soriano had personally supervised G.H. at Campus
Kilpatrick and concluded that he had not progressed with his
treatment programs.
       Following its review of the juvenile court file and written
argument by the parties, the court committed G.H. to DJJ for a
maximum term of confinement of six years and awarded him 730
days of predisposition credit. The court specifically found that
G.H. would receive probable benefit from his commitment to DJJ.
       G.H. appeals the commitment order.
                            DISCUSSION
       G.H. asserts that the juvenile court abused its discretion by
committing him to DJJ because there is no substantial evidence
that the commitment would establish a probable benefit to him or
that less restrictive alternatives would be ineffective. (In re
Carlos J. (2018) 22 Cal. App. 5th 1, 6.) He adds that the court did
not discuss the DJJ programs that would address his mental
health needs. (Id. at p. 10 [the court’s finding of probable benefit
must rest upon specific evidence of specific DJJ programs].)
       We review the juvenile court’s commitment order for an
abuse of discretion, indulging all reasonable inferences in support
of the decision. (In re N.C. (2019) 39 Cal. App. 5th 81, 85; In re
A.M. (2019) 38 Cal. App. 5th 440, 448.) In determining the
sufficiency of evidence to support the commitment, we examine
the evidence presented at the disposition hearing in light of the




                                 5
purposes of the juvenile court law. (N.C., at p. 85; A.M., at
p. 449.) Section 202, subdivision (a) provides that the general
purpose of the law is “to provide for the protection and safety of
the public and each minor under the jurisdiction of the juvenile
court and to preserve and strengthen the minor’s family ties
whenever possible.” Moreover, the court may “remov[e] the
minor from the custody of his or her parents only when necessary
for his or her welfare or for the safety and protection of the
public.” (Ibid.) There is no absolute rule, however, that a DJJ
commitment must be a last resort placement and cannot be
ordered where necessary to protect the public. (N.C., at p. 86;
A.M., at p. 449.)
       To support the necessity of a commitment, there must be
evidence supporting a determination that less restrictive
alternatives are ineffective or inappropriate. (In re N.C., supra,
39 Cal. App. 5th 81, 86.) Important here, there also must be
substantial evidence in the record establishing a probable benefit
to the minor by a DJJ commitment. (§ 734 [“No ward of the
juvenile court shall be committed to the [DJJ] unless the judge of
the court is fully satisfied that the mental and physical condition
and qualifications of the ward are such as to render it probable
that he will be benefited by the reformatory educational
discipline or other treatment provided by the [DJJ]”]; In re
Carlos J., supra, 22 Cal. App. 5th 1, 6.) “There is no requirement
that the court find exactly how a minor will benefit from being
committed to DJJ. The court is only required to find if it is
probable a minor will benefit from being committed.” (In re
Jonathan T. (2008) 166 Cal. App. 4th 474, 486.)
       We conclude that reasonable and credible evidence
supports the juvenile court’s findings of a probable benefit to G.H.




                                 6
from a DJJ commitment. (In re Jonathan T., supra, 166
Cal. App. 4th 474, 484-485 [DJJ commitment upheld where minor
had history of running away and aggressive behavior at juvenile
hall].) For nearly three years and during less restrictive
placements, G.H. engaged in gang-related behavior and
altercations. This included posting a video of him with other
gang members, holding a firearm and ammunition, and
threatening to kill rivals. G.H. also left home without permission
and removed his CDP electronic transmitter. G.H.’s probation
officer and assistant camp director Soriano opined that G.H. had
made no progress in reducing his aggressive behavior, was
indifferent to treatment, and not motivated to change. A DJJ
commitment would provide G.H. with a private room and more
close supervision than camp placement.
        G.H.’s probation officer recommended a DJJ commitment
in part because G.H. would receive mental health treatment and
job training programs. The probation report noted that G.H. had
exhausted all services available to him at the county level,
including his seven psychiatric hospitalizations and psychotropic
medications. An earlier report indicated that G.H. required “an
intense level of structure, boundaries, and supervision.” Unlike
the circumstances in In re Carlos J., supra, 22 Cal. App. 5th 1, 14,
the evidence here was sufficiently specific to permit a finding of
probable benefit. (In re A.R. (2018) 24 Cal. App. 5th 1076, 1081,
fn. 3.)




                                7
     The judgment (order) is affirmed.
     NOT TO BE PUBLISHED.




                                   GILBERT, P. J.

We concur:




             PERREN, J.




             TANGEMAN, J.




                               8
                    Morton Rochman, Judge

             Superior Court County of Los Angeles

                ______________________________



     Steven A. Torres, under appointment by the Court of
Appeal, for Defendant and Appellant.

      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Zee Rodriguez and Charles J. Sarosy, Deputy
Attorneys General, for Plaintiff and Respondent.




                               9